Filed 3/25/14 In re Alejandro R. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re ALEJANDRO R., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                            F067896

         Plaintiff and Respondent,                                    (Super. Ct. No. 13CEJ600526-1)

                   v.
ALEJANDRO R.,                                                                       OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary R.
Orozco, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Gomes, J., and Franson, J.
       The court adjudged appellant, Alejandro R., a ward of the court (Welf. & Inst.
Code, § 602) after it sustained allegations charging him with robbery (Pen. Code, § 211),1
resisting arrest (§ 148, subd. (a)(1)), and a gang enhancement (§ 186.22, subd. (b)(1)).
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On June 11, 2013, at approximately 5:50 p.m., 15-year-old C.B. was walking
home from school in Reedley when appellant and another male juvenile rode up behind
him on bicycles and appellant said, “What’s up ene?”2 Appellant’s companion stopped
behind C.B. as appellant got off his bicycle and stated, “I like that necklace, let me have
it.” C.B. asked, “Why?” Appellant replied, “I ain’t messing around, take it off.” After
C.B. handed appellant the necklace, appellant told C.B. to give him the white Nike shoes
C.B. was wearing and C.B. complied. Appellant and the other male then rode away on
their bikes. As appellant rode off he yelled, “Norte.”
       C.B. was scared during the encounter with appellant because appellant lifted his
shirt as if he was concealing a gun or knife and he threatened to “get down” with C.B.,
which C.B. understood to mean that appellant would fight C.B. Additionally, a few
months earlier appellant told C.B. he had a gun and threatened to kill C.B.’s brother with
it.3
       On June 12, 2013, Reedley Police Officer Robert Macedo arrested appellant at his
house. When Officer Macedo attempted to handcuff him, appellant resisted the officer as


1      All further statutory references to the Penal Code unless otherwise indicated.
2      According to C.B. “ene” is a slang reference for a Norteño gang member.
3     At appellant’s jurisdictional hearing, Fresno County Sheriff’s Deputy James
Lyman testified as a gang expert that appellant was a documented gang member and that
he committed the robbery of C.B. for the benefit of his gang.

                                             2
he attempted to grab appellant’s hands. When Officer Macedo and an officer who
arrived on the scene attempted to patsearch appellant for weapons, appellant lunged head
first at the other officer, causing both of them to fall to the ground.
       On July 2, 2013, the district attorney filed an amended petition charging appellant
with robbery (count 1) and resisting arrest (count 2) and a gang enhancement in count 1.
       On July 3, 2013, following a contested jurisdictional hearing, the court sustained
all the allegations in the petition.
       On July 24, 2013, the court placed appellant on probation until January 24, 2015,
set his maximum term of confinement at 15 years 4 months, and committed him to the
New Horizons Program for a maximum period of 365 days.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3